Quealt, /., dissenting: I find it difficult to justify the allocation of the gain in question to the payment for a waiver of the right that the taxpayer had to insist that the condemnation include the machinery and equipment. Father, it would appear that the amount was a negotiated settlement which included compensation for the loss sustained by reason of what amounted to an involuntary conversion of the difference between the value of the machinery in place and the value of the machinery on its removal from the premises. This position is supported by the legislative history of section 1231. That section was enacted as section 117 (j) of the Revenue Act of 1942 as a result of the decision of the Supreme Court in Helvering v. Flac-cus Leather Co., 313 U.S. 247 (1941). By analogy, in tbe case of casualty losses, tbe Internal Kevenue Service takes tbe position that tbe loss should be measured by the fair market value of the property immediately before the event and the fair market value of the property immediately subsequent to the event. If that measure is applied in the case before this Court, it appears that the difference between the fair market value of the machinery in place and the fair market value of the machinery on the sidewalk would exceed the gain in question. Goufe, /., agrees with this dissent.